       Case 4:21-cv-00872-MWB Document 16 Filed 07/21/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


  ERROL A. HENDERSON,
                                          Civil Action No. 4:21-cv-00872
                   Plaintiff,
                                          (Honorable Matthew W. Brann)
                    v.

  PENNSYLVANIA STATE                      Electronically Filed
  UNIVERSITY,

                   Defendant.


 [PROPOSED] ORDER FOR EXTENSION OF TIME FOR DEFENDANT
     TO RESPOND TO PLAINTIFF’S AMENDED COMPLAINT

      AND NOW ON THIS ______________ day of July, 2021, upon

consideration of the Parties’ Stipulation for Extension of Time for Defendant to

Respond to Plaintiff’s Amended Complaint, it is hereby ORDERED, ADJUDGED,

and DECREED that:

      The Parties’ Stipulation is GRANTED and the deadline for Defendant to

move or otherwise respond to Plaintiff’s Amended Complaint has been extended to

August 18, 2021.

IT IS SO ORDERED
                                                   _____________________
                                                   Hon. Matthew Brann
                                                   United States District Judge
